Title: From John Adams to James McHenry, 18 September 1799
From: Adams, John
To: McHenry, James



Sir
Quincy Sept 18th 1799

I have ruminated so long, upon the case of Andrew Anderson, that I am under some apprehensions that my feelings have grown too strong, & produced a result, that will not appear to you perfectly right. I consider Cox & his associates, as very artful men & being probably considered as men of great consequence in that country, they had the influence to seduce a poor soldier to a crime, for which they probably deserve to be punished, as well as he. In announceing the pardon inclosed, you may order what solemnities you think fit. He may receive his pardon at the gallows, where it may be anounced, that it will be the last time such a crime will be pardoned.
